Filed Pursuant to Rule 424(b)(3) Registration No. 333-164105 PROSPECTUS SUPPLEMENT NO. 3 To Prospectus dated April 22, 2010 85,971,442 Shares Charter Communications, Inc. Class A Common Stock This prospectus supplement No.3 includes the attached quarterly report on Form 10-Q filed with the SEC on August 4, 2010 and the attached current reports on Form 8-K filed with the SEC on July 30, 2010, August 2, 2010 and August 6, 2010. Our Class A Common Stock is quoted on the Over-the-Counter Bulletin Board under the symbol “CCMM.OB”.On August 6, 2010, the last reported sale price of our Class A Common Stock on the Over-the-Counter Bulletin Board was $36.25 per share. The shares of Class A Common Stock may be offered for sale from time to time by any selling stockholders acting as principal for its own account or in brokerage transactions at prevailing market prices or in transactions at negotiated prices.No representation is made that any shares of Class A Common Stock will or will not be offered for sale. It is not possible at the present time to determine the price to the public in any sale of the shares of Class A Common Stock by the selling stockholders and each selling stockholder reserves the right to accept or reject, in whole or in part, any proposed purchase of shares. Accordingly, the public offering price and the amount of any applicable underwriting discounts and commissions will be determined at the time of such sale by the selling stockholder. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus supplement No.3 should be read in conjunction with our prospectus dated April 22, 2010, prospectus supplement No. 1 dated June 7, 2010 andprospectus supplement No. 2 dated June 22, 2010. The date of this Prospectus Supplement isAugust 9,2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33664 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1857213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer þSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrants have filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes þ No o Number of shares of Class A common stock outstanding as of June 30, 2010: 112,456,067 Number of shares of Class B common stock outstanding as of June 30, 2010: 2,241,299 Charter Communications, Inc. Quarterly Report on Form 10-Q for the Period ended June 30, 2010 Table of Contents PART I. FINANCIAL INFORMATION Page Item 1.Financial Statements - Charter Communications, Inc. and Subsidiaries Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A.Risk Factors 43 Item 5.Other Information 44 Item 6.Exhibits 45 SIGNATURES S-1 EXHIBIT INDEX E-1 This quarterly report on Form10-Q is for the three and six months ended June 30, 2010.The Securities and Exchange Commission ("SEC")allows us to "incorporate by reference" information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.In this quarterly report, "we," "us" and "our" refer to Charter Communications, Inc. and its subsidiaries. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS: This quarterly report includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial including, without limitation, the forward-looking statements set forth in the "Results of Operations" and "Liquidity and Capital Resources" sections under Part I, Item 2. "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this quarterly report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" under Part II, Item 1A and the factors described under “Risk Factors” under Part I, Item 1A of our most recent Form 10-K filed with the SEC.Many of the forward-looking statements contained in this quarterly report may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity," “tentative,” "positioning" and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this quarterly report are set forth in this quarterly report and in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services to residential and commercial customers, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition and the difficult economic conditions in the United States; · the impact of competition from other distributors, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line ("DSL") providers and competition from video provided over the Internet; · general business conditions, economic uncertainty or downturn, high unemployment levels and the significant downturn in the housing sector and overall economy; · our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); · our ability to adequately deliver customer service; · the effects of governmental regulation on our business; · the availability and access, in general, of funds to meet our debt obligations, prior to or when they become due, and to fund our operations and necessary capital expenditures, either through (i) cash on hand, (ii) cash flows from operating activities, (iii) access to the capital or credit markets including through new issuances, exchange offers or otherwise, especially given recent volatility and disruption in the capital and credit markets, or (iv) other sources and our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; and · our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this quarterly report. 3 PART I. FINANCIAL INFORMATION. Item 1. Financial Statements. CHARTER COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (DOLLARS IN MILLIONS, EXCEPT PER SHARE DATA) Successor June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 40 $ Restricted cash and cash equivalents 27 45 Accounts receivable, less allowance for doubtful accounts of $23 and $11, respectively Prepaid expenses and other current assets 57 69 Total current assets INVESTMENT IN CABLE PROPERTIES: Property, plant and equipment, net of accumulated depreciation Franchises Customer relationships, net Goodwill Total investment in cable properties, net OTHER NONCURRENT ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Current portion of long-term debt 70 Total current liabilities LONG-TERM DEBT OTHER LONG-TERM LIABILITIES TEMPORARY EQUITY 12 1 SHAREHOLDERS’ EQUITY: Class A common stock; $.001 par value; 900 million shares authorized; 112,456,067 and 112,576,872 shares issued and outstanding, respectively Class B common stock; $.001 par value; 25 million shares authorized; 2,241,299 shares issued and outstanding Preferred stock; $.001 par value; 250 million shares authorized; no non-redeemable shares issued and outstanding Additional paid-in capital Accumulated equity (deficit) ) 2 Accumulated other comprehensive loss ) Total Charter shareholders’ equity Noncontrolling interest 2 Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHARTER COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN MILLIONS, EXCEPT PER SHARE DATA) Unaudited Three Months Ended Six Months Ended Successor Predecessor Successor Predecessor June 30, June 30, June 30, June 30, REVENUES $ COSTS AND EXPENSES: Operating (excluding depreciation and amortization) Selling, general and administrative Depreciation and amortization Other operating (income) expenses, net 7 2 19 ) Income from operations OTHER INCOME (EXPENSES): Interest expense, net (excluding unrecorded contractual interest expense of $206 and $215 for the three and six months ended June 30, 2009) Reorganization items, net (1
